           Case 2:16-cv-01203-JKS Document 16 Filed 08/25/20 Page 1 of 17


                           IN THE UNITED STATES DISTRICT COURT

                      FOR THE EASTERN DISTRICT OF CALIFORNIA

SOFRONSKI P. BROOKINS,
                                                            No. 2:16-cv-01203-JKS
                      Petitioner,
                                                        MEMORANDUM DECISION
                     vs.

WARDEN, Valley State Prison,1

                      Respondent.


       Sofronski P. Brookins, a state prisoner proceeding pro se, filed a Petition for a Writ of

Habeas Corpus with this Court pursuant to 28 U.S.C. § 2254. Brookins is in the custody of the

California Department of Corrections and Rehabilitation and incarcerated at Valley State Prison.

Respondent has answered, and Brookins has not replied.

                           I. BACKGROUND/PRIOR PROCEEDINGS

       On December 21, 2012, Brookins was charged with aggravated mayhem (Count 1),

torture (count 2), and corporal injury on a cohabitant (Count 3) after he poured boiling water on

the mother of his children. The information further alleged that Brookins had suffered a prior

conviction involving domestic violence. On direct appeal of his conviction, the California Court

of Appeal recounted the following facts underlying the charges against Brookins, the evidence

presented at trial, and Brookins’ sentencing:




       1
              Warden, Valley State Prison, is substituted for Warden, R.J. Donovan
Correctional Facility. FED. R. CIV. P. 25(c).
 Case 2:16-cv-01203-JKS Document 16 Filed 08/25/20 Page 2 of 17


         [Brookins] and the victim were never married, but he is the father of their three
children. In August 2012, all five of them were living with [Brookins’] cousin in
Sacramento County. At the time, the eldest daughter, K., was 12 years old.
         On August 23, 2012, Sacramento County Probation Officer Carlo Cottengim
visited the home as part of his probation supervision of [Brookins]. [Brookins] was not
home, so the officer asked to see the victim. He found the victim on a mattress with a
dish towel partially covering her face. When she removed the towel, the officer saw that
she had been badly burned from her scalp down to her chest. When asked, she said her
injuries had happened that past weekend and she had not seen a doctor or called anyone
about the injuries. She also said Jimmy Blackmon (her great uncle) had caused her
injuries. The officer called paramedics, who took the victim to the hospital.
         That same day, the victim was visited in the hospital by Sacramento Police
Detective Sheila Bergquist, who had been investigating an allegation by the victim that
Blackmon had engaged in sexual misconduct with her. The victim initially told the
detective that Blackmon was responsible for her injuries, but when the detective told her
Blackmon was in Oregon and could not have done it, she admitted [Brookins] was the
culprit.
         [Brookins] was charged with aggravated mayhem, torture, and inflicting corporal
injury on the mother of his children. Before trial, the prosecutor advised the court that
the People anticipated calling Blackmon as a witness, and she moved in limine for an
order under Evidence Code section 352 precluding [Brookins] from cross-examining
Blackmon “on topics related to matters outside the scope of the charged crime,
specifically . . . on whether . . . or not [Blackmon was] responsible for molesting the
Victim or [K.]”
         At the initial hearing on the People’s motion, the prosecutor explained that she
believed Blackmon’s relevance to the case was “limited to his implication in this
particular crime that we have charged, the burning, the mayhem, and the torture of [the
victim].” She argued that “to allow the defense to cross-examine Mr. Blackmon on the
specifics [of his alleged molestation of the victim and K.] is a classic collateral
impeachment issue where we’re creating a trial within a trial.”
         In response, defense counsel contended he did not “propose having a trial within a
trial to ask Mr. Blackmon if he did or did not commit those acts,” but he did want to
bring out evidence relating to the victim’s accusations against Blackmon because those
accusations and the surrounding circumstances were relevant to show that the victim and
Blackmon were unreliable. He also contended the molest allegations were inextricably
intertwined with the incident that formed the basis for the charges against [Brookins].
         The trial court took the matter under submission. Two days later, the court
expressed concern that notwithstanding defense counsel’s argument, “for [the molest]
evidence to be relevant at all to the underlying issue of whether [the victim] is credible or
whether [Blackmon] is credible, the jury would have to first make a finding as to the truth
of the underlying molest to give meaning to any conclusion that they would reach.”
Defense counsel disagreed, arguing that “[t]he issue is not the underlying conduct . . .;
it’s the change in the reporting. [¶] So when [the victim] reports to law enforcement the
sexual misconduct involving her daughter and then adds in sexual misconduct involving

                                         2
 Case 2:16-cv-01203-JKS Document 16 Filed 08/25/20 Page 3 of 17


herself and stands by that for a period of time and then later changes that position, that's
where her credibility is called in to question.” Defense counsel further asserted that “[t]he
relevance for [K.]'s testimony is to show that one party [i.e., the victim] has changed their
position, but [K.] has not.” Counsel added that the victim's accusations that Blackmon
molested her and K. also supported “what is arguably a defense theory as to why
[Blackmon] could be the person who burned [the victim],” because Blackmon might have
“come back [to town] for some retaliation against [the victim] based on the original
[molestation] reporting.”
         The trial court suggested that it had been prepared to rule that no evidence of the
molest accusations could come in, particularly with respect to the accusation that
Blackmon molested K. because the victim was not a percipient witness to any such event.
Following defense counsel’s additional argument, however, the court said it was going to
continue to think about the issue further with respect to the accusation that Blackmon
molested the victim.
         Subsequently, the court issued a written ruling excluding “evidence of the
allegation and report that Jimmy Blackmon sexually molested [K.]” but permitting
“evidence to be presented regarding [the victim]’s prior allegations and statements that
Jimmy Blackmon abused her physically and sexually.”
         At trial, the victim testified that on the night of August 17, 2012, she and
defendant got into an argument. Later, when the victim was sitting on the couch in the
living room, [Brookins] came out of the kitchen with a pot. The victim stood and backed
up against the wall. [Brookins] held his arm against her and then stepped back and
poured the pot of hot water over her head. She yelled in pain.
         Dr. David Greenhalgh, the burn surgeon who initially evaluated the victim at the
hospital, testified that the victim suffered burns over approximately 17 percent of her
body, many of which were consistent with second-degree burns.
         The jury returned its verdict on April 29, finding [Brookins] guilty of all three
charges, and sentencing was set for May 30. On May 19, [Brookins] sent a letter to the
court complaining that he was found guilty “due to what I feel was a missrepresentation
[sic ] by [my] public defender.” [Brookins] contended that his attorney “failed to bring
forth various documents that would prove my innocense [sic ] in this trial.” [Brookins]
then expressed concern for K., who he said Blackmon had molested since she was seven
years old, and he referenced attached police reports that he contended “prove with out
[sic] a doubt my accusations are very [sic ] real and not false.” [Brookins] then asserted
that it was Blackmon, and not him, who had committed the crimes of which [Brookins]
was found guilty.
         Sentencing was continued to July 11 to give defense counsel an opportunity to
look at the documents [Brookins] had submitted to the court. On July 11, defense
counsel made an oral motion for a new trial based on [Brookins’] submission. Counsel
argued that [Brookins] had presented “information or evidence that was withheld or
prevented from being presented during the trial that [Brookins] feels is critical to his
defense.” The People opposed the motion, contending “all of that information . . . was
brought before the Court in motions in limine and was litigated as a part of this trial and
properly . . . excluded by the Court for presentation at the trial.” Upon inquiry from the

                                          3
         Case 2:16-cv-01203-JKS Document 16 Filed 08/25/20 Page 4 of 17


       court, defense counsel admitted that the information at issue was known to the parties all
       along, and the court had examined that information “as a part of its in limine
       considerations and made a ruling adverse to the defense” despite that information.
       Defense counsel then argued that the information at issue was “the statements related to
       [K.]’s allegations of sexual misconduct by [Blackmon].” He contended “[t]hat
       information would have been relevant in the defense ability to cross-examine K[.] during
       her testimony and also to support [Brookins’] case as it relates to third party culpability
       in as far as it would establish a basis or reason for . . . Blackmon to have cause to injure
       or harm the victim in this case.”
               The court understood defense counsel to be arguing for a new trial “based upon
       the fact that evidence was improperly excluded at the trial, evidence that the Court should
       have admitted that would have offered [Brookins] an opportunity to present to the jury
       information regarding the fact that the child had accused Jimmy Blackmon of the sexual
       assault or—or rape of her and to allow the defense, therefore, to explore the issue to
       which Mr. Blackmon may have a motivation to have committed the underlying crime
       against [the victim].” Defense counsel responded, “That—that’s correct, Your Honor,
       that’s accurate.” The court then ruled that “it was a proper delineation of relevant and
       irrelevant evidence to exclude from the jury’s consideration the allegations that Jimmy
       Blackmon had been involved in any type of sexual assault of K[.],” “[s]o the request for a
       new trial based on the asserted error that the Court made in precluding the defense from
       being able to elicit the fact that K[.] had accused Jimmy Blackmon of . . . some type of
       sexual impropriety or assault, the Court does not find that that would be the basis for
       granting of a new trial in this case.”
               The trial court sentenced [Brookins] to life in prison for aggravated mayhem with
       a stayed life term for torture and a stayed 10–year term for inflicting corporal injury.

People v. Brookins, No. C076969, 2015 WL 5047528, at *1-3 (Cal. Ct. App. Aug. 25, 2015).

       Through counsel, Brookins appealed his conviction, arguing that the trial court erred by:

1) erroneously instructing the jury on the lesser-included offense of simple mayhem; 2) failing to

instruct the jury sua sponte on causation; and 3) denying his motion for a new trial on the ground

of ineffective assistance of counsel. The Court of Appeal unanimously affirmed the judgment

against Brookins in a reasoned, unpublished opinion issued on August 25, 2015. Brookins, 2015

WL 5047528, at *7. Brookins petitioned for review in the California Supreme Court, raising his

instructional error claims, which was denied without comment on November 10, 2015. Docket

No. 13-12.


                                                4
         Case 2:16-cv-01203-JKS Document 16 Filed 08/25/20 Page 5 of 17


       Brookins timely filed a Petition for a Writ of Habeas Corpus in this Court on June 23,

2016. Docket No. 1 (“Petition”); see 28 U.S.C. § 2244(d)(1),(2).

                                     II. GROUNDS/CLAIMS

       In his pro se Petition before this Court, Brookins argues that the trial court committed

two instructional errors that deprived him of his right to due process. First, Brookins contends

that the court incorrectly instructed the jury on the lesser-included offense of simple mayhem.

He additionally claims that the trial court should have sua sponte instructed the jury on

causation.

                                  III. STANDARD OF REVIEW

       Under the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), 28 U.S.C.

§ 2254(d), this Court cannot grant relief unless the decision of the state court was “contrary to, or

involved an unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States,” § 2254(d)(1), or “was based on an unreasonable

determination of the facts in light of the evidence presented in the State court proceeding,”

§ 2254(d)(2). A state-court decision is contrary to federal law if the state court applies a rule that

contradicts controlling Supreme Court authority or “if the state court confronts a set of facts that

are materially indistinguishable from a decision” of the Supreme Court, but nevertheless arrives

at a different result. Williams v. Taylor, 529 U.S. 362, 406 (2000).

       The Supreme Court has explained that “clearly established Federal law” in § 2254(d)(1)

“refers to the holdings, as opposed to the dicta, of [the Supreme Court] as of the time of the

relevant state-court decision.” Id. at 412. The holding must also be intended to be binding upon

the states; that is, the decision must be based upon constitutional grounds, not on the supervisory


                                                  5
         Case 2:16-cv-01203-JKS Document 16 Filed 08/25/20 Page 6 of 17


power of the Supreme Court over federal courts. Early v. Packer, 537 U.S. 3, 10 (2002). Where

holdings of the Supreme Court regarding the issue presented on habeas review are lacking, “it

cannot be said that the state court ‘unreasonabl[y] appli[ed] clearly established Federal law.’”

Carey v. Musladin, 549 U.S. 70, 77 (2006) (citation omitted).

       To the extent that the Petition raises issues of the proper application of state law, they are

beyond the purview of this Court in a federal habeas proceeding. See Swarthout v. Cooke, 131 S.

Ct. 859, 863 (2011) (per curiam) (holding that it is of no federal concern whether state law was

correctly applied). It is a fundamental precept of dual federalism that the states possess primary

authority for defining and enforcing the criminal law. See, e.g., Estelle v. McGuire, 502 U.S. 62,

67-68 (1991) (a federal habeas court cannot reexamine a state court’s interpretation and

application of state law); Walton v. Arizona, 497 U.S. 639, 653 (1990) (presuming that the state

court knew and correctly applied state law), overruled on other grounds by Ring v. Arizona, 536

U.S. 584 (2002).

       In applying these standards on habeas review, this Court reviews the “last reasoned

decision” by the state court. See Robinson v. Ignacio, 360 F.3d 1044, 1055 (9th Cir. 2004)

(citing Avila v. Galaza, 297 F.3d 911, 918 (9th Cir. 2002)). A summary denial is an adjudication

on the merits and entitled to deference. Harrington v. Richter, 562 U.S. 86, 99 (2011). Under

the AEDPA, the state court’s findings of fact are presumed to be correct unless the petitioner

rebuts this presumption by clear and convincing evidence. 28 U.S.C. § 2254(e)(1); Miller-El v.

Cockrell, 537 U.S. 322, 340 (2003).

       Brookins has not replied to Respondent’s answer. The relevant statute provides that

“[t]he allegations of a return to the writ of habeas corpus or of an answer to an order to show


                                                 6
         Case 2:16-cv-01203-JKS Document 16 Filed 08/25/20 Page 7 of 17


cause in a habeas corpus proceeding, if not traversed, shall be accepted as true except to the

extent that the judge finds from the evidence that they are not true.” 28 U.S.C. § 2248; see also

Carlson v. Landon, 342 U.S. 524, 530 (1952). Where, as here, there is no traverse filed and no

evidence offered to contradict the allegations of the return, the court must accept those

allegations as true. See Phillips v. Pitchess, 451 F.2d 913, 919 (9th Cir. 1971).

                                         IV. DISCUSSION

       Brookins contends that the trial court made two instructional errors that violated his

constitutional right to due process. Because jury instructions in state trial are typically matters of

state law, federal courts are bound by a state appellate court’s determination that a jury

instruction was not warranted under state law. See Bradshaw v. Richey, 546 U.S. 74, 76 (2005)

(noting that the Supreme Court has repeatedly held that “a state court’s interpretation of state

law, including one announced on direct appeal of the challenged conviction, binds a federal court

sitting in habeas corpus.”); see also Williams v. Calderon, 52 F.3d 1465, 1480-81 (9th Cir.

1995). An instructional error, therefore, “does not alone raise a ground cognizable in a federal

habeas proceeding.” Dunckhurst v. Deeds, 859 F.2d 110, 114 (9th Cir. 1986) (citation omitted).

       A challenged instruction violates the federal constitution if there is a “reasonable

likelihood that the jury has applied the challenged instruction in a way that prevents the

consideration of constitutionally relevant evidence.” Boyde v. California, 494 U.S. 370, 380

(1990). The question is whether the instruction, when read in the context of the jury charges as a

whole, is sufficiently erroneous to violate the Fourteenth Amendment. Francis v. Franklin, 471

U.S. 307, 309 (1985). This Court must also assume in the absence of evidence to the contrary

that the jury followed those instructions. Weeks v. Angelone, 528 U.S. 225, 234 (2000);


                                                  7
         Case 2:16-cv-01203-JKS Document 16 Filed 08/25/20 Page 8 of 17


Richardson v. Marsh, 481 U.S. 200, 206 (1987) (noting the “almost invariable assumption of the

law that jurors follow their instructions”); see Francis, 471 U.S. at 323-24 & n.9 (discussing the

subject in depth).

       It is well-established that not only must the challenged instruction be erroneous but it

must violate some constitutional right, and it may not be judged in artificial isolation but must be

considered in the context of the instructions as a whole and the trial record. Estelle, 502 U.S. at

72. This Court must also bear in mind that the Supreme Court has admonished that the inquiry is

whether there is a reasonable likelihood that the jury applied the challenged instruction in a way

that violates the constitution and that the category of infractions that violate “fundamental

fairness” is very narrowly drawn. Id. at 72-73. “Beyond the specific guarantees enumerated in

the Bill of Rights, the Due Process clause has limited operation.” Id. Where the defect is the

failure to give an instruction, the burden is even heavier because an omitted or incomplete

instruction is less likely to be prejudicial than an instruction that misstates the law. See

Henderson v. Kibbe, 431 U.S. 145, 155 (1977).

       Ground 1.       Instruction on Lesser-Included Offense of Mayhem

       Brookins first argues that the trial court erred in the instruction it gave the jury on the

lesser-included offense of mayhem, and the error violated his right to due process. The record

reflects that the trial court instructed the jury on aggravated mayhem and the lesser included

offense of simple mayhem as follows:

               “The defendant is charged in Count One with aggravated mayhem in violation of
       Penal Code section 205.
               “To prove the defendant is guilty of this crime, the [P]eople must prove that, one,
       the defendant unlawfully and maliciously disabled or disfigured someone permanently.




                                                  8
         Case 2:16-cv-01203-JKS Document 16 Filed 08/25/20 Page 9 of 17


               “Two, when the defendant acted, he intended to permanently disable or disfigure
       the other person and, three, under the circumstances, the defendant’s act showed extreme
       indifference to the physical or psychological well-being of another person.
               “Someone acts maliciously when he intentionally does a wrongful act or when he
       acts with the unlawful intent to annoy or injure someone else.
               “A disfiguring injury may be permanent even if it can be repaired by medical
       procedures. The [P]eople do not have to prove that the defendant intended to kill.
               “Mayhem is a lesser crime of aggravated mayhem in violation of Penal Code
       section 203. To prove the defendant is guilty of this crime, the [P]eople must prove the
       defendant caused serious bodily injury when he unlawfully and maliciously permanently
       disfigured someone.
               “Someone acts maliciously when he intentionally does a wrongful act or when he
       acts with the unlawful intent to annoy or injure someone else.
               “A serious bodily injury means a serious impairment of physical condition. Such
       injury may include serious disfigurement.”

       Although trial counsel did not object to the simple mayhem instruction, on appeal, the

parties agreed that the instruction was erroneous because it included the element of serious

bodily injury, which is not part of that crime. On direct appeal, Brookins claimed that the error

was prejudicial because it “had the effect of making it more difficult for the jury to accept that

[he] was guilty of the lesser included offense of simple mayhem, thus potentially impacting [the

jury’s] verdict on the greater charged offense of aggravated mayhem.” Brookins, 2015 WL

5047528, at *3. Respondent argued on direct appeal, and argues here, that the error was not

prejudicial because “the erroneous instruction ‘held the prosecution to a higher burden of proof

than ordinarily required’ and because the jury ended up finding [Brookins] guilty of the greater

offense of aggravated mayhem anyway, which includes the additional element of intent to cause

permanent disfigurement not present in the lesser crime.” Id.

       The California Court of Appeal considered and rejected as follows Brookins’ contention

that it was reasonably likely that he would have obtained a more favorable outcome had the error

not occurred:


                                                 9
 Case 2:16-cv-01203-JKS Document 16 Filed 08/25/20 Page 10 of 17


        [Brookins] contends “it is reasonably probable the jury would have found [him]
guilty of the lesser-included offense of mayhem instead of the greater charged offense of
aggravated mayhem had it been correctly instructed” on the lesser offense. He reasons
that the “harder it was for the jury to accept [his] guilt [of] the lesser included
offense”—because the instruction made it harder by erroneously adding the element of
“serious bodily injury”—“the closer [the jury] got to facing the ‘all-or-nothing’ choice
described in People v. Barton [(1995) 12 Cal.4th 186, 196].”FN2 Stated another way,
“[t]he more a lesser included offense is eliminated from the jury’s realm of consideration,
the greater the danger the jury will choose to convict simply to avoid setting the
defendant free.” He then reasons essentially as follows: (1) it is reasonably probable the
jury found he was not guilty of aggravated mayhem because he did not harbor the
specific intent to disfigure the victim “because he tried to help treat her wounds after the
fact”; (2) proceeding to the lesser included offense of mayhem, “it is reasonably probable
that they did not believe that [he] was guilty of that crime either” because although the
victim’s scars qualified as permanent disfigurement, they did not rise “to the level of
‘serious’ disfigurement”; and (3) “faced with the ‘all-or-nothing’ decision that the Barton
court warned of, . . . it is reasonably probable the jurors chose to convict him of
aggravated mayhem rather than acquit him altogether.”

       FN2. In Barton, the [California] Supreme Court explained as follows: “‘Our
            courts are not gambling halls but forums for the discovery of truth.’
            [Citation.] Truth may lie neither with the defendant’s protestations of
            innocence nor with the prosecution’s assertion that the defendant is guilty
            of the offense charged, but at a point between these two extremes: the
            evidence may show that the defendant is guilty of some intermediate
            offense included within, but lesser than, the crime charged. A trial court’s
            failure to inform the jury of its option to find the defendant guilty of the
            lesser offense would impair the jury’s truth-ascertainment function.
            Consequently, neither the prosecution nor the defense should be allowed,
            based on their trial strategy, to preclude the jury from considering guilt of
            a lesser offense included in the crime charged. To permit this would force
            the jury to make an ‘all or nothing’ choice between conviction of the
            crime charged or complete acquittal, thereby denying the jury the
            opportunity to decide whether the defendant is guilty of a lesser included
            offense established by the evidence.” (People v. Barton, supra, 12 Cal.4th
            at p. 196.)

        [Brookins’] reasoning suffers from at least two flaws. First, [Brookins’] argument
that the jury found itself “faced with the ‘all-or-nothing’ decision that the Barton court
warned of” because it is reasonably probable the jury, at least initially, determined that
[Brookins] was not guilty of either aggravated mayhem or simple mayhem ignores the
fact that in addition to the charge of mayhem, [Brookins] also faced charges of torture
and infliction of corporal injury on the parent of his child based on the very same
incident, and the jury found him guilty of both of those charges in addition to finding him

                                         10
        Case 2:16-cv-01203-JKS Document 16 Filed 08/25/20 Page 11 of 17


       guilty of aggravated mayhem. Thus, contrary to [Brookins’] argument, the jury did not
       face the choice between finding [Brookins] guilty of one of the mayhem offenses or
       letting him go free.
                Second, even if the jury had been faced with that choice, [Brookins] fails to
       explain why the jury would have settled on finding [Brookins] guilty of the greater
       offense rather than the lesser, when, under [Brookins’] reasoning, both offenses were
       equally unsupported by the evidence. Recall that in [Brookins’] view, it is reasonably
       probable the jury found (1) he was not guilty of aggravated mayhem because he did not
       intend to permanently disfigure the victim and (2) he was not guilty of simple mayhem
       because he did not cause the victim serious bodily injury. Assuming this was so,
       [Brookins] does not explain why the jury would have chosen to convict him of the greater
       offense rather than the lesser. Thus, he fails to show how the instruction’s erroneous
       addition of “serious bodily injury” to the crime of simple mayhem led to his conviction of
       aggravated mayhem. It is just as likely, if not more so, that if the jury felt compelled to
       find [Brookins] guilty of one of the mayhem offenses even though the evidence did not
       support a conviction for either of them, the jury would have chosen to find him guilty of
       simple mayhem, rather than aggravated mayhem. Of course, the jury did not do that.
                The far more reasonable conclusion here is that the jury found [Brookins] guilty
       of aggravated mayhem, on which the jury was properly instructed, because the jury found
       that all of the elements of that crime were proven beyond a reasonable doubt, and thus the
       jury never even reached the question of whether [Brookins] was guilty of simple mayhem
       under the erroneous instruction the court gave on that lesser offense. Because [Brookins]
       has not shown a reasonable probability that this did not occur and that he probably would
       have obtained a better result if the element of “serious bodily injury” had been omitted
       from the simple mayhem instruction, he has not shown that the erroneous instruction
       affected his substantial rights, and the error in the instruction provides no basis for relief
       on appeal.

Brookins, 2015 WL 5047528, at *3-5.

       A claim of jury instruction error is likewise reviewed under a harmless error standard on

federal habeas review. Evanchyk v. Stewart, 340 F.3d 933, 940-41 (9th Cir. 2003). Habeas

relief is only available where the error had a “substantial and injurious effect or influence in

determining the jury’s verdict” and resulted in “actual prejudice.” Brecht v. Abrahamson, 507

U.S. 619, 637 (1993); Hedgpeth v. Pulido, 555 U.S. 57, 61-62 (2008). The relevant question is

“whether the instructions as a whole are misleading or inadequate to guide the jury’s

deliberation.” United States v. Elofus, 598 F.3d 1171, 1174 (9th Cir. 2010). A federal court


                                                 11
        Case 2:16-cv-01203-JKS Document 16 Filed 08/25/20 Page 12 of 17


sitting in habeas review must independently “apply the Brecht test without regard for the state

court’s harmlessness determination.” Pulido v. Chromes, 629 F.3d 1007, 1012 (9th Cir. 2010).

       On independent review, the Court concludes that the Court of Appeal’s harmless error

determination is both reasonable and fully supported by the record. Brookins has not established

any likelihood that he was prejudiced by the instructions as given or that the jury would have

reached a different verdict had it received the appropriate charge. Brecht, 507 U.S. at 637. The

Court thus finds no basis to believe that Brookins’ conviction was the result of an “extreme

malfunction” of the state criminal justice system.” Richter, 562 U.S. at 102. For the reasons

persuasively articulated in the Court of Appeal’s thorough and thoughtful consideration of this

claim, the court’s error in the jury instructions on simple mayhem did not have a “substantial and

injurious effect or influence in determining the jury’s verdict.” Brecht, 507 U.S. at 637 (internal

quotation and citation omitted). Because there is no reasonable likelihood the jury misapplied

the instructions as given in a manner that violates the Constitution, the Court of Appeal’s denial

of Brookins’ claim is neither contrary to, nor an unreasonable application of, federal law.

Brookins is therefore not entitled to relief on this ground.




                                                 12
           Case 2:16-cv-01203-JKS Document 16 Filed 08/25/20 Page 13 of 17


       Ground 2.       Causation Instruction

       Brookins next avers that the trial court should have sua sponte instructed the jury on the

principles of causation with CALCRIM No. 2402 on the theory that the permanence of the

victim’s scarring was caused by her failure to seek immediate medical attention. The Court of

Appeal considered and rejected this claim on direct appeal as follows:

               [Brookins’] argument goes like this: To be guilty of aggravated mayhem, he must
       have caused the victim permanent disfigurement. Here, the People contended the victim
       was permanently disfigured by the scars left on her body 20 months later from the burns
       [Brookins] inflicted on her. According to [Brookins], however, there was evidence from
       which a reasonable juror could have determined that the permanence of the victim’s scars
       was actually caused by the victim’s failure to seek prompt medical treatment for her
       burns. In his view, “the jurors could have concluded that [the victim’s] failure to seek
       more prompt treatment qualified as . . . an unusual intervening cause [that] broke the
       chain of causation . . . between [Brookins’] actions and the permanence of the scarring
       and discoloration that resulted from the burns.” Under these circumstances, [Brookins]
       argues, the trial court had a sua sponte duty to instruct the jury on the principles of
       causation in accordance with CALCRIM No. 240 and its failure to do so was reversible
       error.
               This argument need not detain us long, because for the argument to have merit,
       [Brookins] must be able to point to evidence in the record that at the very least could
       have given rise to a reasonable doubt as to whether the permanence of the victim’s
       injuries was caused by her failure to seek prompt medical treatment for her burns, thereby
       justifying a sua sponte instruction on causation. (See People v. Berhardt (1963) 222 Cal.


       2
                That instruction provides:

                        An act causes injury or death if the injury or death is the direct, natural,
                and probable consequence of the act and the injury or death would not have
                happened without the act. A natural and probable consequence is one that a
                reasonable person would know is likely to happen if nothing unusual intervenes.
                In deciding whether a consequence is natural and probable, consider all the
                circumstances established by the evidence.
                        There may be more than one cause of injury or death. An act causes
                injury or death only if it is a substantial factor in causing the injury or death. A
                substantial factor is more than a trivial or remote factor. However, it does not
                have to be the only factor that causes the injury or death.

CALCRIM No. 240.

                                                 13
       Case 2:16-cv-01203-JKS Document 16 Filed 08/25/20 Page 14 of 17


      App. 2d 567, 590–591 [sua sponte instruction on causation required in manslaughter case
      where evidence raised factual issue as to whether death was caused by act of
      defendants].) [Brookins] points to no such evidence.
              The evidence on which [Brookins] relies is testimony by Dr. Greenhalgh that
      “[t]he goal for second degree burn[s] is to try to get the—is to resurface with new
      epitheliumFN3 within . . . two weeks or so” and “if it doesn’t heal within two weeks, there
      is an increased risk of scar formation.” According to [Brookins], “[t]he suggestion
      behind [the doctor’s] testimony is that one who has suffered second-degree burns reduces
      the risk of permanent scarring and disfigurement if she seeks early treatment and
      conversely increases the risk if she waits to seek treatment.” In [Brookins’] view, this
      “suggestion” was sufficient for a reasonable juror to conclude that the victim was the one
      who caused her scars to be permanent because she waited too long to seek “professional
      medical attention,” and if she had sought such attention sooner her scars would not have
      been permanent.

             FN3. During cross-examination, Dr. Greenhalgh explained that “the epithelium is
             the same as the epidermis”—that is, the “outer layer of skin.” Dr. Greenhalgh had
             previously testified that “[t]he epidermis keeps the water . . . in the body and the
             bugs out.”

               We disagree with [Brookins’] interpretation of Dr. Greenhalgh’s testimony.
      While he certainly did testify that there is an increased risk of scarring from second
      degree burns like those the victim had if the burns do not heal within two weeks by
      resurfacing with new epithelium/epidermis, he did not offer any testimony about how
      “professional medical attention” may facilitate the healing of second degree burns within
      that two-week period or how the lack of such attention may prevent them from healing
      within that timeframe. Indeed, his testimony did not even “suggest,” as [Brookins]
      contends it did, that the lack of “professional medical attention” can increase the risk of
      permanent scarring. In the testimony on which [Brookins] relies, the doctor simply
      testified that the risk of scarring is increased if healing does not occur within two weeks,
      period—nothing more, nothing less.
               Moreover, when the prosecutor later asked Dr. Greenhalgh “what are the risks
      associated with” leaving burns “untreated,” the doctor replied, “Well, you lose the barrier
      to the outside, so you have increased exposure to bacteria, which can increase infection in
      a wound, especially if you don't wash them.” He did not testify that one of the risks of
      leaving burns untreated was an increased risk of scarring, permanent or otherwise.
               Under these circumstances, there was no substantial evidence here that the
      permanence of the victim’s scars was caused by her failure to seek prompt medical
      attention. Accordingly, the trial court did not err in failing to give an instruction on
      causation sua sponte.

Brookins, 2015 WL 5047528, at *5-6.




                                              14
        Case 2:16-cv-01203-JKS Document 16 Filed 08/25/20 Page 15 of 17


       Brookins fares no better on federal habeas review. The Court of Appeal’s rejection of

this claim is again both reasonable and fully supported by the record. The Court finds no basis

for disagreeing with the California Court of Appeal’s conclusion that the trial court was not

required to sua sponte give the jury an instruction on causation, and Brookins cannot establish

that the omission of such instruction rendered his trial fundamentally unfair.

       Moreover, in either his Petition or his brief on direct appeal, Brookins cites no federal

law compelling the provision of a causation instruction under these circumstances and indeed

cites only state law in support of his claim. However, “the fact that [an] instruction was

allegedly incorrect under state law is not a basis for habeas relief.” Estelle, 502 U.S. at 71-72

(citing Marshall v. Lonberger, 459 U.S. 422, 438 n.6 (1983) (“[T]he Due Process Clause does

not permit the federal courts to engage in a finely tuned review of the state evidentiary rules.”));

Horton v. Mayle, 408 F.3d 570, 576 (9th Cir. 2005) (“If a state law issue must be decided in

order to decide a federal habeas claim, the state’s construction of its own law is binding on the

federal court.”). Claims of error in state jury instructions are generally a matter of state law that

do not usually invoke a constitutional question. Gilmore v. Taylor, 508 U.S. 333, 342-43 (1993).

This Court is bound by the state appellate court’s determination that the trial court was not

required under California law to sua sponte give a causation instruction in the absence of any

due process violation. Brookins fails to establish a due process violation here because he may

not transform his state instructional error claim into a federal claim by simply asserting a

violation of his constitutional rights. Langford v. Day, 110 F.3d 1380, 1389 (9th Cir. 1996) (a

petitioner cannot transform a state-law issue into a federal one by simply asserting a due process

violation); see also Dunckhurst v. Deeds, 859 F.2d 110, 114 (9th Cir. 1988) (an instructional


                                                 15
         Case 2:16-cv-01203-JKS Document 16 Filed 08/25/20 Page 16 of 17


error “does not alone raise a ground cognizable in a federal habeas corpus proceeding”) (citation

omitted).

       Nor is the Court of Appeal’s conclusion that the trial court was not required to sua sponte

give a causation instruction contrary to federal law. Federal law, like California law, requires

that if a defendant “actually presents and relies upon a theory of defense at trial,” the trial court

“must instruct the jury on that theory,” even in the absence of a request by the defendant, if there

is a foundation for the defense in the evidence and the law. United States v. Bear, 439 F.3d 565,

568 (9th Cir. 2006). But federal law, much the same as California law, mandates that a judge is

not required to sua sponte give a specific instruction where, as here, there was no substantial

evidence supporting it. Accordingly, Brookins is not entitled to relief on this ground either.

                                 V. CONCLUSION AND ORDER

       Brookins is not entitled to relief on any ground raised in his Petition.

       IT IS THEREFORE ORDERED THAT the Petition under 28 U.S.C. § 2254 for Writ

of Habeas Corpus is DENIED.

       IT IS FURTHER ORDERED THAT the Court declines to issue a Certificate of

Appealability. See 28 U.S.C. § 2253(c); Banks v. Dretke, 540 U.S. 668, 705 (2004) (“To obtain

a certificate of appealability, a prisoner must ‘demonstrat[e] that jurists of reason could disagree

with the district court’s resolution of his constitutional claims or that jurists could conclude the

issues presented are adequate to deserve encouragement to proceed further.’” (quoting Miller-El,




                                                  16
        Case 2:16-cv-01203-JKS Document 16 Filed 08/25/20 Page 17 of 17


537 U.S. at 327)). Any further request for a Certificate of Appealability must be addressed to the

Ninth Circuit Court of Appeals. See FED. R. APP. P. 22(b); 9TH CIR. R. 22-1.

       The Clerk of the Court is to enter judgment accordingly.

       Dated: August 25, 2020.

                                                               /s/James K. Singleton, Jr.
                                                             JAMES K. SINGLETON, JR.
                                                            Senior United States District Judge




                                               17
